—In an action, inter alia, to recover damages for the discharge of petroleum in violation of Navigation Law article 12, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Scarpino, J.), dated March 31, 2000, as, upon remittitur from this Court by decision and order dated November 15, 1999, to recalculate the plaintiffs’ damages for lost rental income, awarded the plaintiffs the principal sum of $165,264.66 for lost rental income.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The doctrine of law of the case bars review of the contentions raised by the appellants on this appeal (see, Shroid Constr. v Dattoma, 250 AD2d 590; Stokes v County of Suffolk, 63 AD2d 645). Thus, the Supreme Court’s award for lost rental income, upon remittitur from this Court on a prior appeal (see, Gettner v Getty Oil Co., 266 AD2d 342), was proper since the appel*529lants do not dispute the accuracy of the mathematical calculations concerning that award. O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.